DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 01/29/19 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “48” has been used to designate both a well bore (see paragraph 0018 of applicant’s specification) and an input property (see paragraph 0037 of the applicant’s specification). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the 800. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 26, 54. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method. Independent claim 11 is directed to a fluid analysis tool, which is a machine. Independent claim 20 is directed to a non-transitory computer-readable storage medium, which is a manufacture. All other claims depend on independent claims 1, 11, and 20. As such, claims 1-20 are directed to a statutory category.

With respect to step 2A, prong one, the claims recite an abstract idea, law of nature, or natural phenomenon. Specifically, the following limitations recite mathematical concepts and/or mental processes.

Claim 1
generating, at the one or more processors, a first prediction of the one or more properties using the measurement from the one or more fluid 
generating a second prediction of the one or more properties of the downhole fluid using an adaptive neuro-fuzzy inference system (ANFIS) based on the first prediction of the one or more properties (The prediction generation appears to be performed using mathematical relationships, equations, and/or calculations. For example, the applicant’s specification describes the invention in the context of equations (1) – (5). Mathematical concepts represent abstract ideas.)

Claims 2-10 depend on independent claim 1 and also recite its abstract limitations by virtue of their dependence.

Independent claims 11 and 20 are similar to claim 1 and recite similar abstract elements.

Claims 12-19 depend on independent claim 11 and also recite its abstract limitations by virtue of their dependence.

With respect to step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The following 

Claim 1
A method comprising: obtaining, at one or more fluid sensors of a fluid analysis tool in a wellbore, a measurement of one or more properties of a downhole fluid, the fluid sensors communicatively coupled with one or more processors (Although this limitation recites different structural elements (such as fluid sensors and processors), the limitation is not indicative of integration into a practical application because it generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Here, the focus of the claim is on data processing using abstract mathematical concepts, and this limitation merely serves to gather the data used for the abstract data processing. There is no application or using of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, communicatively coupling the fluid sensors to the one or more processors merely use a computer as a tool to perform an abstract idea, which is not indicative of integration into a practical application (see MPEP 2106.05(f)).)
storing the second prediction on one or more non-transitory computer-readable storage media (A non-transitory computer-readable storage media is a structural element. However, this limitation merely uses a computer as a tool to perform an abstract idea. In addition, generically storing data on a non-transitory computer-readable storage media can be considered insignificant extra-solution activity to the judicial exception, which is not indicative of integration into a practical application.)

Dependent claims 2-10 either disclose further abstract elements under step 2A, prong one (such as the limitations that further elaborate on the claimed first and second predictions, which as stated above, appear to represent mathematical concepts), or they disclose additional elements that are not indicative of integration into a practical application because the additional elements merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field of use. For example, claim 3 discloses generating the first and second prediction in real time, but perfoming abstract mathematical operations in real time adds insignificant extra-solution activity to the judicial exception, since the core operation of generating predictions is still abstract. As another example, claim 4 recites generic optical sensors, which merely serves to generally link the use of the judicial exception to a particular technological environment or field of use. As a whole, all of the claims are directed to collecting data, processing the collected data through mathematical operations, and then outputting a result of the processed data. The result of the 

Independent claims 11 and 20 are similar to claim 1, and the analysis applied to claim 1 also applies to claims 11 and 20.

Dependent claims 12-19 are similar to claims 2-9, and the analysis applied to claims 2-9 also applies to claims 12-19.

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field of use. The claims are directed to receiving data, processing data, and outputting a result based on the processed data. This is well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

For the above reasons, claims 1-20 do not qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegeman et al (US PgPub 20090030858) in view of Garvey et al (US PgPub 20100042327).

With respect to claim 1, Hegeman et al discloses:
A method (abstract)
obtaining, at one or more fluid sensors of a fluid analysis tool in a wellbore, a measurement of one or more properties of a downhole fluid, the fluid sensors communicatively coupled with one or more processors (figure 1, reference 125; paragraph 0033 states, “Sensor(s) of the fluid analyzer module 125 may provide measurements as the fluid is being pumped … In the case of optical sensors (e.g., a spectrometer), optical 
generating, at the one or more processors, a first prediction of the one or more properties using the measurement from the one or more fluid sensors (paragraph 0044 states, “used to measure fluid properties that can be communicated uphole to a data processor 254 and used to predict or estimate PVT fluid properties …” (emphasis mine).)
With respect to claim 1, Hegeman et al differs from the claimed invention in that it does not explicitly disclose: 
generating a second prediction of the one or more properties of the downhole fluid using an adaptive neuro-fuzzy inference system (ANFIS) based on the first prediction of the one or more properties
storing the second prediction on one or more non-transitory computer-readable storage media
With respect to claim 1, Garvey et al discloses:
generating a second prediction of the one or more properties of the downhole fluid using an adaptive neuro-fuzzy inference system (ANFIS) based on the first prediction of the one or more properties (This limitation is obvious in view of the combination of Hegeman et al in view of Garvey et al. Paragraph 0135 of Garvey et al states, “Other examples of prognostic algorithms include Fuzzy Prognostic Algorithms such as Fuzzy Inference Systems (FIS) and Adaptive Neural Fuzzy Inference Systems (ANFIS).” Garvey belongs to the same general field of endeavor as Hegeman, in that both are directed to downhole well logging systems. Garvey uses its prognostic algorithms to estimate degradation to a formation evaluation tool, as opposed to prediction properties of downhole fluid. However paragraph 0094 of Garvey states, “The types of classification methods used herein are merely exemplary. Any number or type of technique may be used for comparing data patterns from a sensor or sensor to known data patterns …” Furthermore, figure 4 and paragraphs 0055-0061 discloses multiple stages of a training procedure. It would be obvious to one of ordinary skill in the art to generate a second prediction using ANFIS based on the first prediction taught in Hegeman. The rationale for doing so is design incentives or market forces prompting variations. As established, Hegeman and Garvey are similar in that they 
storing the second prediction on one or more non-transitory computer-readable storage media (obvious in view of combination; Paragraph 0042 of Hegeman states, “To store measurement data, or any kind of data, acquired by the DFA tool using, for example, the spectrometer 224, the electronics system 214 is provided with a flash memory.” Paragraph 0073 of Hegeman states, “In addition, the data interface 2004 is configured to store output data … in, for example, the flash memory …” Garvey also teaches memory throughout its disclosure.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Garvey et al into the invention of Hegeman et al. The motivation for the skilled artisan in doing so is to gain the benefit of more accurate and reliable predictions.

With respect to claim 2, 
wherein the first prediction is generated based on a neural network ensemble (obvious in view of combination; paragraph 0095 states, “May types of statistical analyses are utilized … such as polynomial regression, power regression, etc. for simple data relationships, and utilizing fuzzy inference systems, neural networks, etc. for complex relationships.” Please note the disclosure of plural neural networks. It is obvious to use a neural network ensemble, as opposed to a single neural network, to account for complex relationships.)

With respect to claim 3, Hegeman et al, as modified, discloses:
wherein the first prediction and the second prediction are generated in real time (obvious in view of combination; Paragraph 0024 of Hegeman states, “Predicted values may also be advantageously used in real time …” Paragraph 0026 of Hegeman states, “so that the ANN can be used during downhole measurement processes to determine downhole fluid properties of extracted formation fluid samples in real time.” Paragraph 0151 of Garvey states, “This may occur on at least one of a periodic, a frequent, and a real-time basis …”) 

With respect to claim 4, Hegeman et al, as modified, discloses:
wherein the one or more fluid sensors are optical sensors (See paragraph 0033 of Hegeman.)

With respect to claim 6, Hegeman et al, as modified, discloses:
wherein the one or more properties are selected from one or more of C1-C5 hydrocarbon concentration (see paragraphs 0072 and 0080 of Hegeman)

With respect to claim 7, Hegeman et al, as modified, discloses:
wherein the one or more non-transitory computer-readable storage media has instructions stored which are executed by the one or more processors; wherein the one or more non-transitory computer-readable storage media stores fluid data, wherein the ANFIS of the one or more processors generates the second prediction with the fluid data from the one or more non-transitory computer-readable storage media and the first prediction (obvious in view of combination; Both Hegeman and Garvey disclose memory and processors and various use cases for them. Reading various types of data and instructions into and out of non-transitory computer-readable storage media is obvious to one of ordinary skill in the art.)

With respect to claim 8, Hegeman et al, as modified, discloses:
wherein the one or more non-transitory computer-readable media has instructions stored which are executed by the one or more processors; wherein the one or more non-transitory computer-readable storage media stores fluid data; wherein the ANFIS of the one or more processors 

With respect to claim 9, Hegeman et al, as modified, discloses:
receiving, via the one or more non-transitory computer-readable storage media from the one or more processors, data comprising the first prediction (obvious in view of combination; Both Hegeman and Garvey disclose memory and processors and various use cases for them. Reading various types of data and instructions into and out of non-transitory computer-readable storage media is obvious to one of ordinary skill in the art.)
storing, via the one or more non-transitory computer-readable storage media, the data comprising the first prediction (obvious in view of combination; Both Hegeman and Garvey disclose memory and processors and various use cases for them. Reading various types of data and instructions into and out of non-transitory computer-readable storage media is obvious to one of ordinary skill in the art.)

With respect to claim 10, Hegeman et al, as modified, discloses:
further comprising: transmitting the second prediction uphole (obvious in view of combination; As stated above, paragraph 0044 of Hegeman et al discloses, “used to measure fluid properties that can be communicated uphole to a data processor 254 …” Garvey teaches the second prediction.)

Independent claim 11 is similar to claim 1 above and is rejected for similar reasons. 

Dependent claim 12 is similar to claim 2 above and is rejected for similar reasons.

Dependent claim 13 is similar to claim 3 above and is rejected for similar reasons.

Dependent claim 14 is similar to claim 4 above and is rejected for similar reasons.

Dependent claim 16 is similar to claim 6 above and is rejected for similar reasons.



Dependent claim 18 is similar to claim 8 above and is rejected for similar reasons.

Dependent claim 19 is similar to claim 9 above and is rejected for similar reasons.

Independent claim 20 is similar to claim 1 above and is rejected for similar reasons.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegeman et al (US PgPub 20090030858) in view of Garvey et al (US PgPub 20100042327), as applied to claims 1-4, 6-14, and 16-20 above, and further in view of Perkins et al (US Pat 9851340).

With respect to claim 5, Hegeman et al, as modified, discloses:
The method of claim 4 (as applied to claim 4 above)
With respect to claim 5, Hegeman et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the optical sensors are analyte specific broadband filters
With respect to claim 5, 
wherein the optical sensors are analyte specific broadband filters (obvious in view of combination; Paragraph 0017 of the applicant’s specification states, “The fluid sensors 52 can be optical sensors. In other examples, the fluid sensors 52 can be analyte specific broadband filters, for example HALLIBURTON® ICE CORE® sensors.” The abstract of Perkins et al discloses, “In some implementations, optical analysis systems use an integrated computational element (ICE) that includes a planar waveguide configured as an ICE core.” Furthermore, under the OTHER PUBLICATIONS section on page 2, Perkins et al discloses two 2013 references that teach ICE Core. In view of the applicant’s specification, the examiner will construe the disclosure of ICE Core to anticipate the claimed “analyte specific broadband filters,” since the applicant’s specification states that the HALLIBURTON ICE CORE sensors are an example of analyte specific broadband filters. As discussed above, Hegeman discloses optical sensors (paragraph 0033). It would be obvious to one of ordinary skill in the art to use ICE core sensors in place of the optical sensors, since the ICE core sensors appear to be an obvious replacement. The rationale for doing so is design incentives or market forces prompting variations. The prior art teaches a base device similar or analogous to the claims. Design incentives or market forces would have prompted change to the base device. Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.)  
With respect to claim 5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Perkins et al into the invention of modified Hegeman et al. The motivation for the skilled artisan in doing so is to gain the benefit of identifying the presence and proportions of specific fluid components.

Dependent claim 15 is similar to claim 5 above and is rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen et al (US PgPub 20140309959) discloses methods of calibration transfer for a testing instrument.
Farhadi Nia et al (US PgPub 20190107642) discloses a system for improved reservoir exploration and production.
Cella et al (US PgPub 20190187681) discloses methods and systems for data collection in downstream oil and gas environment with haptic feedback and continuously monitored alarm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        06/19/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862